711 N.W.2d 470 (2006)
Brenda L. MUNDY, Relator,
v.
AMERICAN RED CROSS, and American International Group/Heritage Claims Services, Respondents, and
Noran Neurological Clinic, and Minnesota Department of Human Services, Intervenors.
No. A06-25.
Supreme Court of Minnesota.
March 28, 2006.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed December 13, 2005, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/Alan C. Page
Associate Justice